Citation Nr: 1825562	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-42 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to a total disability rating based on individual unemployabililty (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from July 1979 to June 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont. The Veteran filed a Notice of Disagreement (NOD) in October 2013 and a Statement of the Case (SOC) was issued in November 2014. The Veteran filed his Substantive Appeal via a VA Form 9 in November 2014. Thus, the Veteran perfected a timely appeal of the issues.

In July 2015, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation consistent with his education and occupational experiences.


CONCLUSION OF LAW

The criteria for the assignment of TDIU have been met. 38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

As the Board's decision to grant the Veteran's claim of entitlement to a total disability rating based on individual unemployabililty is completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

II. TDIU

Legal Criteria

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. § 4.16 (b). The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Factual Background and Analysis

At the outset, the Board notes that the Veteran submitted a VA Form 21-8940, Application for Increased Compensation based on Individual Unemployability in April 2013. On that form he detailed his work history as discussed in greater detail below. He noted that he had completed one year of college and was a graduate of a correctional academy which qualified him to serve as a correctional officer. The Veteran was also attending Southern New Hampshire University online through a VA vocational rehabilitation program. The Veteran noted that he had last worked full-time in March 2011 and listed this as the date he became too disabled to work. The Veteran indicated that he left his last job/self-employment due to his disability. He further indicated that he had attempted to obtain employment since he became too disabled to work and listed a number of employers with whom he tried to obtain employment. See VA Form 21-8940.

The Board turns now to the merits of the Veteran's claim. In this case, the Veteran is service-connected for right knee degenerative joint disease, rated as 50 percent disabling from April 16, 2013; left knee ACL tear with mild degenerative changes, limitation of motion, rated as 40 percent disabling from January 9, 2014; adjustment disorder with anxiety and depressed mood, associated with right knee degenerative joint disease, rated as 30 percent disabling from November 11, 2013; left knee ACL tear with mild degenerative changes, instability with scars, rated as 20 percent disabling from January 9, 2014; right knee degenerative joint disease with instability with scars, rated as 20 percent disabling from January 9, 2014; left knee ACL tear with mild degenerative changes, limitation of flexion, rated as 0 percent disabling from January 9, 2014; and right knee degenerative joint disease with limited flexion, rated as 0 percent disabling from January 9, 2014. The Veteran has a combined evaluation of 90 percent beginning January 9, 2014. The Veteran's disability ratings meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. § 4.16 (a).  Therefore, the determinative issue is whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, singularly or collectively. 

The Veteran underwent a VA Compensation and Pension Examination in February 2011. The examiner noted that the Veteran was last seen at an orthopedic surgery consult in January 2011. He complained of right knee pain and swelling. The Veteran had a history of problems with gradually progressive right knee pain for many years. The examiner noted that problems had been gradually worse over the last six years. Intermittent pain was present throughout the knee. The examiner noted that the Veteran worked driving a fuel truck which involved some physical activities with delivery of the fuel. He also ran an excavating service during the summertime. Previous injections to the knee had been minimally helpful. The examiner noted an antalgic appearing gait and abnormal range of motion. The Veteran was assessed with severe degenerative arthritis and genu varum of the right knee. The examiner noted that the Veteran needed to strongly consider a change in job activities. See February 2011 VA Examination.

A summary of joint symptoms noted right knee deformity, giving way, instability, daily pain that was constant and characterized as an 8 on a pain scale of 1 - 10. He further noted stiffness, weakness, incoordination, decreased speed of joint motion, locking episodes of up to twenty times per day, and constant effusion. Symptoms of inflammation included swelling and tenderness. There were severe flare-ups of the joint that occurred every day and lasted up to three hours. Standing limitations were noted as being able to stand for 15-30 minutes. Functional limitations on walking were 100 yards. The Veteran reported that he was able to lift/carry 25 pounds occasionally. He was able to sit for 6 hours per 8 hour day and stand/walk for 4 hours per 8 hour day. Id.

The examiner noted that time lost from work during the last 12 month period was 4 weeks and noted that all time lost from work was due to the Veteran's right knee condition. The Veteran was currently pursuing vocational training per medical advice. The examiner noted significant effects on usual occupation. He noted that impact on occupational activities as decreased mobility, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength in the form of lower extremity pain. Resulting work problems noted increased absenteeism. Id.

A September 2013 VA examination noted that the Veteran had right knee pain at rest which increased with movement. He was unable to kneel, stand for more than 15 minutes, and walk further than 100 yards. The examiner noted that the Veteran's knee condition impacted his ability to work. She noted that his right knee was always painful, cited the aforementioned restrictions on standing and walking and further noted that the Veteran had knee pain when sitting and was unable to kneel. In accompanying remarks, she noted that the Veteran's severe osteoarthritis, for which TKA had been recommended, limited him in terms of working. He would be unable to work in a job that required standing, lifting, and walking, and he continued with pain even when sitting. See September 2013 VA Examination.
 
A January 2014 VA examination noted that right knee symptomatology had continued/worsened since the September 2013 VA examination and that the Veteran had been advised that he needed a total knee replacement. Right knee pain was constant when awake with symptoms of swelling, catching/popping, and giving way and sliding with weight-bearing. The left knee also presented problems because the Veteran was using the left knee to compensate for his right knee. Left knee pain was constant when awake and there was occasional swelling and catching/popping. See January 2014 VA Examination.

The examiner noted the following symptoms bilaterally: less movement than normal; weakened movement; excess fatigability; pain on movement; swelling; deformity; disturbance of locomotion; and interference with sitting, standing, and weight-bearing. Additionally there was instability of station on the right knee. The examiner stated that the Veteran's knee conditions impacted his ability to work. He noted that the Veteran spent equal time sitting and being on his feet with frequent position changes required. The Veteran could not kneel or bend down. He had particular difficulty riding in a car because of the need to move after 15-10 minutes due to pain. Lifting was greatly limited and the examiner noted that the Veteran could lift 10 pounds without difficulty, but only if there was no associated knee flexion. Being on his feet was limited in that the Veteran could not be on his feet for 4 hours without a break or difficulty and could only be on his feet for up to 20 minutes before ready to break. The examiner stated that the Veteran could not be on his feet even with unlimited breaks for 6 out of 8 hours. Sitting was limited a lot in that the Veteran could not sit for 4 hours without break or difficulty; he could only sit for up to 30 minutes at maximum before ready for a break and could not, even with unlimited breaks, sit for 6 out of 8 hours. Id.
 
A September 2014 Mental Disorders DBQ noted a diagnosis of chronic adjustment disorder with anxiety and depressed mood. The Veteran's condition was related to his knee disability and subsequent unemployment. The examiner noted that the Veteran clearly stated that his mood would improve significantly if he could resolve his knee condition and attain gainful employment. The examiner documented symptoms of depressed mood, anxiety, chronic sleep impairment, and disturbances of motivation and mood. The examiner stated that a mental condition had been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. See September 2014 VA Mental Disorders DBQ.

At his July 2015 Board hearing, the Veteran testified that he operated his own construction business for six years during the summer months from roughly April through October. The Veteran owned his own excavator, dump truck, and trailer and would perform services such as rebuilding driveways, tree and stump removal, and excavation for septic systems. The Veteran performed this work alone and did not have any employees. Additionally, the Veteran worked at a fuel company delivering heating oil during the winter months from November through March. The Veteran worked these two jobs from 2005 until 2011. Prior to that, the Veteran worked as a correctional officer. See July 2015 Hearing Transcript.

The Veteran indicated that his knee disability would frequently prevent him from working due to symptoms of swelling, inflammation, and pain. He further reported issues with prolonged standing and sitting. He described having to structure his schedule in such a way to alternate days of prolonged sitting and days where he was on his feet. He indicated that he would often have to miss work or take a half-day to accommodate his knee symptoms. The Veteran noted that he began missing work more often due to his knee disability and that this was particularly problematic in his fuel delivery job as people depended on him for the delivery of heating oil. The Veteran chose to leave that job due to his disability so as not to leave on bad terms with his employer and because he was advised by VA doctors that he should consider a job change to prevent further damage to his knee disability. The Veteran then sought VA vocational rehab services in April 2011 and enrolled in Southern New Hampshire University online to earn a degree in business administration and human resource management. Id.

The Veteran completed two years of the degree program but reported considerable hardship in finishing his degree. Although the Veteran reported that he maintained good grades early on in his pursuit of his bachelor's degree, he noted that he had trouble with midterms and final examinations because such tests were timed and he had difficulty sitting and completing the examinations without breaks. Due to having to take breaks due to his knee pain, the Veteran asserted that he lost valuable time and underperformed on such tests. Additionally, the Veteran faced financial hardship in attempting to live on unemployment, go to school, and maintain his financial obligations. The Veteran noted that he attempted, unsuccessfully, on numerous occasions to obtain both paid employment and unpaid internships that might give him the necessary experience for a career change. The Veteran testified that his physical limitations and his lack of experienced were dual barriers to obtaining work. Id.

In a July 2016 VA examination, it was again noted that the Veteran's knee conditions impacted his ability to perform occupational tasks. The Veteran could not kneel or bend down. He had difficulty riding in a car if his knees needed to be bent and the examiner noted that he could not ride in the back seat of a car for 10 minutes. Lifting and carrying were limited (10 pounds, but only if no associated knee flexion, and then not repetitively). Being on his feet was limited in that the Veteran could only be on his feet for up to 20 minutes at a time and could not be on his feet even with unlimited breaks for 6 out of 8 hours (the examiner added a notation of "no way"). Walking on uneven ground was greatly limited. Sitting was limited a lot in that the Veteran could only sit for up to 30 minutes maximum at a time, and then only if he could move his legs. The examiner further noted that the Veteran could not sit for any period of time if his legs were restricted under a desk and that even with unlimited breaks he could not sit for 6 out of 8 hours. See July 2016 VA Examination. 

With respect to the Veteran's ability to obtain and retain substantially gainful employment, the record demonstrates that the Veteran is significantly limited in performing both physical and sedentary employment due to his service-connected knee disabilities. These limitations have been variously described as moderate to severe. Multiple VA examiners have noted functional limitations that include: decreased mobility; problems with lifting and carrying; pain on movement; weakness; excess fatigability; inability to kneel and bend; and limitations on sitting, standing, and weight-bearing. It has been noted that the Veteran cannot sit in cars for long periods of time and would even have difficulty sitting at desk due to his need to frequently change positions to cope with symptoms, particularly pain, associated with his service-connected knee disabilities. The Veteran has consistently reported symptoms of pain and swelling while attempting to work, as well as the need for frequent breaks. Such symptoms were also a hindrance in the Veteran's attempts to complete VA vocational rehabilitation and obtain a college degree.

The record demonstrates that the majority of the Veteran's specialized training and work experience have involved manual labor occupations of a physical nature.  The Veteran has driven trucks, worked as a correctional officer, and worked in construction and fuel delivery. These occupations were all inherently physical in nature. Additionally, the Board takes particular note of the fact that VA physicians advised the Veteran to cease such occupational duties in order to avoid further damage to his service-connected knee disabilities. It is clear that the Veteran relied upon such advice, in addition to his own observations about his functional limitations, in deciding to leave work and pursue additional education and training. Prior to participating in the VA vocational rehabilitation program, the Veteran's highest level of education was one year of college. Through vocational rehab, the Veteran was able to complete two years of college but continued to face significant difficulty in completing his degree program and obtaining new employment. The Board finds the Veteran's statements about such difficulties to be credible and persuasive. In particular, the Veteran provided persuasive statements in both his VA Form 21-8940 and his Board hearing testimony that he had tried frequently diligently to obtain employment but applying to numerous jobs and trying to find internships related to the business administration degree he was working to obtain.

The Board finds that for all practical purposes, the physical limitations created by the Veteran's service-connected knee disabilities in conjunction with his limited educational background would significantly limit employment opportunities even of a sedentary nature. Based upon these facts, it is unlikely that the Veteran would be able to obtain and retain employment. 

Therefore, the Board finds that overall the Veteran's service-connected bilateral knee disabilities are cumulatively of such severity, in light of his past work experience and education, as to preclude obtaining and retaining substantially gainful employment. 








	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is granted, subject to applicable law and regulations governing the award of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


